DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, claims 11-17 in the reply filed on March 17, 2021 is acknowledged.  Applicant’s traversal on pages 8-15 is found persuasive.  The election of species has been withdrawn.  Claims 1-20 are examined on the merits.

Claim Objections
Claim 7 is objected to because of the following informalities:  The recitation “the mobile communication device” lacks antecedent basis.  
Claim 9 is objected to because of the following informalities:  There appears to be a typographical error within the recitation “wherein the of user-output the user interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. U.S. Patent No. 7,266,507 (hereinafter Simon).

Regarding claim 5, Simon discloses a vehicle inhibitor wherein the user interface includes a user interface affixable to the vehicle; and wherein at least a portion of the user-input and alternately the user-output are supported by the user interface housing (a keypad inherently constructed with a housing as part of its assembly; column 7, lines 26-31)
Regarding claim 6, Simon discloses a vehicle inhibitor wherein at least a portion of the user interface is configured to communicably couple with the controller module wirelessly (column 8, lines 43-50).
Regarding claim 7, Simon discloses a vehicle inhibitor wherein at least a portion of the user interface is implemented in a mobile communication device and the vehicle inhibitor user interface is configured to communicably couple with the controller module wirelessly (column 8, lines 43-50).
Regarding claim 8, Simon discloses a vehicle inhibitor wherein at least a portion of the user-output is part of the vehicle, operable in both vehicle functionality and vehicle inhibitor functionality (“at the equipment”, see column 7, lines 10-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simon.
Regarding claim 3, Simon discloses a vehicle inhibitor wherein the user-output includes a display and a device for emitting an audio signal or other alarm, but fails to explicitly disclose the user-output including at least one of a buzzer, a bell, audio speaker, indicator light, monochrome display, a color display, and a touchpad.
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate at least one of a buzzer, a bell, audio speaker, indicator light, monochrome display, a color display, and a touchpad into the user-output since pursuing known options would involves routine skill and doing so would have yielded predictable results.  
Regarding claim 9, Simon discloses a vehicle inhibitor comprising all the limitations of claim 1 as discussed above including indicating when normal operation of the vehicle begins (i.e., impending interruption; column 5, lines 35-38), but fails to explicitly disclose wherein the user-output of the user interface is further configured to digitally display text that indicates to a driver when the inhibited normal operation of the vehicle ends.  It would have been obvious to one having ordinary skill in the art at the time of filing to indicate to a user when inhibited normal operation of the vehicle ends so the driver is aware of when the vehicle is enabled for use.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Wang U.S. Patent Application Publication No. 2016/0012327.
Regarding claim 10, Simon discloses a vehicle inhibitor comprising the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the user-input of the user interface is further 
Wang discloses a user-input of the user interface is configured for nearfield communications with a token (100) for the purpose of authenticating an authorized driver and then deactivating a vehicle immobilizer.  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate into Simon a user-input of the user interface configured for nearfield communications with a token, such that interaction with said token will resume the inhibited normal operation of the vehicle since doing so would enhance the security of the vehicle inhibitor to ensure that only authorized drivers can operate the vehicle.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11-17, the closest prior art Simon U.S. Patent No. 7,266,507 discloses a vehicle inhibitor for a vehicle, the vehicle including a vehicle battery, the vehicle inhibitor comprising: a power supply configured to power the vehicle inhibitor the power supply includes a vehicle power interface configured to electrically couple to the vehicle battery, and to power the vehicle inhibitor from the vehicle battery; a controller module configured to inhibit normal operation of the vehicle by a driver upon the occurrence of a predetermined event, and further configured to resume the inhibited normal operation of the vehicle by the driver upon receiving at least one of an enable-command or an override-command, but fails to explicitly disclose or suggest a vehicle signaling interface configured to communicably couple to the vehicle and to receive an override communication sent by the driver to the vehicle signaling interface via the vehicle; an override module communicably coupled to the vehicle signaling interface and the controller module, the override module configured to issue an 4Application No.: 16/988,561Attorney Docket No.: 10026-001CIP override-command in response to the override communication received by the driver to the vehicle signaling interface; and a user interface communicably coupled to the controller module, the user interface including a user-input and a user-
Regarding claims 18-20, the closest prior art Simon U.S. Patent No. 7,266,507 discloses a vehicle inhibitor for a vehicle, the vehicle including a vehicle battery, the vehicle inhibitor comprising: a power supply configured to power the vehicle inhibitor the power supply includes a vehicle power interface configured to electrically couple to the vehicle battery, and to power the vehicle inhibitor from the vehicle battery; a controller module configured to inhibit a normal operation of the vehicle upon the occurrence of a predetermined event, and further configured to resume the inhibited normal operation of the vehicle upon receiving at least one of an enable-command or an override-command, but fails to explicitly disclose  a vehicle signaling interface configured to communicably couple to the vehicle and to receive an override communication sent by a driver to the vehicle signaling interface via the vehicle; an override module communicably coupled to the vehicle signaling interface and the controller module, the override module configured to issue an override-command in response to the override communication received by the driver to the vehicle signaling interface; and a user interface communicably coupled to the controller module, the user interface including a means for aurally or visually communicating a status of the vehicle inhibitor to the driver, the status having at least a first and a second portion, the first portion of the status of the vehicle inhibitor being whether or not the normal operation of the vehicle is 6Application No.: 16/988,561Attorney Docket No.: 10026-001CIP inhibited, and the second portion of the status of the vehicle inhibitor being a duration of the resumption of the inhibited normal operation of the vehicle where the override-command has been received by the override module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 4, the closest prior art Simon U.S. Patent No. 7,266,507 discloses a vehicle inhibitor for a vehicle as recited in claim 1, but fails to explicitly disclose or suggest a vehicle inhibitor further comprising a vehicle signaling interface configured to communicably couple to the vehicle and to receive an override communication sent by the driver to the vehicle signaling interface via the vehicle; and an override module communicably coupled to the vehicle signaling interface and the controller module, the override module configured to issue an 2Application No.: 16/988,561Attorney Docket No.: 10026-001CIP override-command in response to the override communication sent by the driver to the vehicle signaling interface; and wherein the controller module is further configured to resume the inhibited normal operation of the vehicle by the driver upon receiving the override- command; wherein the power supply includes a vehicle power interface configured to electrically couple to the vehicle battery, and to power the vehicle inhibitor from the vehicle battery; and wherein the user-output is further configured to indicate the status of the vehicle inhibitor to the driver prior to the occurrence of the predetermined event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        April 10, 2021